UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-7035




In Re: RONALD T. MASKO,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CA-02-41)


Submitted:   July 17, 2003                 Decided:   August 18, 2003


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald T. Masko, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald T. Masko, a federal inmate currently serving a 360-

month sentence, filed a petition for a writ of mandamus seeking

recusal of the district court judge.        Mandamus is a drastic remedy

and should only be granted in those extraordinary situations when

no other remedy is available.        In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).      It is not a substitute for appeal.            In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).              Masko fails to

demonstrate such extraordinary circumstances. Accordingly, we deny

leave to proceed in forma pauperis and deny his petition.            We also

deny his motion to stay the district court’s review of his pending

motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (2000).        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would    not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2